TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00205-CR



                                  David Eugene Weir, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 73823, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant David Eugene Weir seeks to appeal from a judgment of conviction for the

offense of burglary of a building. See Tex. Penal Code § 30.02. The trial court has certified that this

is a plea-bargain case and appellant has no right of appeal. Accordingly, the appeal is dismissed.

See Tex. R. App. P. 25.2(a)(2), (d) (“The appeal must be dismissed” if trial court does not certify

defendant’s right of appeal.).



                                               __________________________________________
                                               Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Jurisdiction

Filed: May 26, 2016

Do Not Publish